Order entered January 16, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01006-CV

                 IN THE GUARDIANSHIP OF RUTH ELLEN BRUNER,
                          AN INCAPACITATED PERSON

                      On Appeal from the County Court at Law No. 2
                                   Hunt County, Texas
                             Trial Court Cause No. G00682

                                         ORDER
       Before the Court is appellant’s January 14, 2019 second motion for an extension of time

to file a brief. We GRANT the motion and extend the time to January 24, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE